HARDY, Judge.
This suit was instituted by the Louisiana State Board of Medical Examiners seeking an injunction prohibiting the defendant from practicing medicine without a license in violation of the provisions of LSA-R.S. 37:1261 et seq., and for the imposition of the penalty and attorney’s fees provided by the statute. After hearing, a preliminary injunction was granted; by agreement the evidence taken was submitted at a trial on the merits, and there was judgment in favor of plaintiff as prayed, from which defendant has appealed.
On appeal defendant contends that the evidence adduced was insufficient to establish a violation of the statute. This tenders exclusively a question of fact. Review of the record is convincing, as the result of the testimony of two witnesses tendered on behalf of plaintiffs, that defendant was engaged in the practice of medicine; that is, under the terms of the act, inter alia, in diagnosing and treating physical ailments and infirmities. It was established by the testimony of defendant himself that he did not hold a license for the practice of medicine. There can be no question as to the correctness of the conclusion that defendant was guilty of violation of the statute, and it follows that the penalty was properly imposed.
The facts in the instant case are easily distinguished from those found by this court in Louisiana State Board of Medical Examiners v. Beaird, 83 So.2d 481, and Louisiana State Board of Medical Examiners v. Martindale, 83 So.2d 544.
The judgment appealed from is affirmed at appellant’s cost.